DETAILED ACTION
This is in response to the Request for Continued Examination filed 7/6/2022 wherein claims 1-14 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/6/2022 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “tubular body of the wheel extends axially only on one side of the web, on the side opposite the opening” (Claim 13) must be shown or the feature(s) canceled from the claim(s). It is noted that Applicant’s Figures 3a-3c illustrate a tubular body of the wheel extending on one side of the web. However, it is not shown as extending on a side opposite an opening because element 104 is illustrated as a solid wall having no opening. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 3, 11, 12, 13, and 14 are objected to because of the following informalities:  
“singe” (Claim 3, line 1) is believed to be in error for - - single - -;
“the web” (Claim 11, line 2; and Claim 13, line 2) is believed to be in error for - - the outer annular web - -;
“the wheel” (Claim 11, line 2; and Claim 13, line 1) is believed to be in error for - - the at least one gear wheel - -;
“the same level” (Claim 11, line 2) is believed to be in error for - - a same level - -;
“the body” (Claim 12, line 1) is believed to be in error for - - the tubular body - -;
“the side” (Claim 12, line 2; and Claim 13, line 2) is believed to be in error for - - a side - -;
“the opening” (Claim 12, line 3; and Claim 13, line 2) is believed to be in error for - - an opening - -;
“the outer ring” (Claim 14, line 1) is believed to be in error for - - the fixed ring - -;
“the bottom” (Claim 14, line 2) is believed to be in error for - - a bottom - -.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The claim limitations “means for fixing the accessory equipment to the housing” (Claim 1, line 3) and “fixed via fixing means” (Claim 6, line 2 and Claim 7, lines 1-2) use the words means and, in the instant application, the word “means” has been treated as invoking 35 U.S.C. 112(f).
Regarding Claim 1, the limitation “means for fixing the accessory equipment to the housing” has been interpreted as being “screws 126”, “screws 136”, and/or “stud-nut” 17 as described in Applicant’s specification.
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011). 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 14 recites the limitation “wherein the tubular body of the wheel extends axially only on one side of the web, on the side opposite the opening” and Claim 1 recites “the housing includes means for fixing the accessory equipment to the housing and for driving the accessory equipment by the gear wheels through openings in the housing”. Applicant’s drawings do not show and Applicant’s specification does not describe the body of the gear wheel extending only on a side of the web that is opposite the opening, where the accessory equipment is driven by the gear wheels through the openings. Therefore, the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that Applicant had possession of the claimed invention, at the time the application was filed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the outer ring” in line 1. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6-8, 10-11, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herlihy et al. (US 2006/0107787).
Regarding Independent Claim 1, Herlihy teaches (Figures 1-5) an accessory relay (20) suitable for driving accessory equipment (24) of a gas turbine engine (10), comprising a housing (the outer casing of the gear arrangement shown in Figures 1-2; see annotation below) and a plurality of gear wheels (28, 26, 22) inside the housing (the outer casing of the gear arrangement shown in Figures 1-2; see annotation below),
the housing (the outer casing of the gear arrangement shown in Figures 1-2) includes means for fixing (annotated below) the accessory equipment (24) to the housing (the outer casing of the gear arrangement shown in Figures 1-2; annotated below) and for driving the accessory equipment (24) by the gear wheels (28, 26, 22) through openings (at 40) in the housing (the outer casing of the gear arrangement shown in Figures 1-2; see annotation below),
the gear wheels (28, 26, 22) each comprising a tubular body (annotated below) and an outer annular web (annotated below) comprising an outer peripheral gear teeth (see Paragraph 0021, Paragraph 0024, and Figure 2), the gear wheels (28, 26, 22) being supported in the housing by bearings (see Figure 2), at least one of said gear wheels (22) being supported by a single bearing (44; see Figure 2 and Paragraph 0025),
wherein said single bearing (44; see Figure 2 and Paragraph 0025) comprises a fixed ring (annotated below) radially outside (see Figure 3) with respect to an axis of rotation (annotated below) of the at least one gear wheel (22) and mounted (via 38) in a bore (within 42) of the housing (the outer casing of the gear arrangement shown in Figures 1-2; see annotation below), and a movable ring (annotated below) radially inside with respect to the axis A (annotated below) and mounted on (see Figure 3) the tubular body (23) of the at least one gear wheel (22), said single bearing (44) being spaced apart axially (see Figure 3) from a plane (annotated below) perpendicular to the axis A (annotated below) of the at least one gear wheel (22) and passing through an inner periphery of the outer annular web (see annotation below) of the at least one gear wheel (22).

    PNG
    media_image1.png
    889
    968
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    675
    655
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    625
    1144
    media_image3.png
    Greyscale

Regarding Claim 4, Herlihy teaches the invention as claimed and as discussed above. Herlihy further teaches (Figures 1-5) wherein the tubular body (23) is provided is provided with inner splines (at 34; see Paragraph 0021).
Regarding Claim 6, Herlihy teaches the invention as claimed and as discussed above. Herlihy further teaches (Figures 1-5) wherein the fixed ring (annotated above) includes an outer annular flange (see Figure 3, protruding radially outward to 38) applied and fixed via fixing means (38) to the housing (via 42; see Figures 1-3).
Regarding Claim 7, Herlihy teaches the invention as claimed and as discussed above. Herlihy further teaches (Figures 1-5) wherein the fixed ring (annotated above) includes an inner annular flange (see Figure 3, the flange protruding to 38, which is radially inward of element 42) applied and fixed via fixing means (38) to the housing (via 42; see Figures 1-3).
Regarding Claim 8, Herlihy teaches the invention as claimed and as discussed above. Herlihy further teaches (Figures 1-5) wherein said plane (annotated above) passes through the outer peripheral gear teeth of the outer annular web (at the connection between 22 and 26; see Figure 2 and Paragraphs 0021, 0024).
Regarding Claim 10, Herlihy teaches the invention as claimed and as discussed above. Herlihy further teaches (Figures 1-5) turbomachinery (10; see Figure 1) equipped with the accessory relay (20) according to claim 1 (see discussion of claim 1 above).
Regarding Claim 11, Herlihy teaches the invention as claimed and as discussed above. Herlihy further teaches (Figures 1-5) wherein the movable ring (annotated below) and the inner periphery of the web (annotated above) of the wheel (22) are located at the same level (see annotation below).

    PNG
    media_image4.png
    514
    806
    media_image4.png
    Greyscale

Regarding Claim 14, Herlihy teaches the invention as claimed and as discussed above. Herlihy further teaches (Figures 1-5) wherein the outer ring (the fixed ring annotated above, radially outward from the movable ring) comprises a substantially radial inner flange (see Figure 3, the flange protruding to 38, which is radially inward of element 42) which is applied axially (see Figure 2) against the bottom (the lower portion of 42) of the bore (the opening which accommodates 44, within 42) and is secured to (via 38) the bottom (at the lower portion of 42) of the bore (within 42).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Herlihy et al. (US 2006/0107787) in view of Viel et al. (WO 2015/140476 - English translation provided by US 2017/0122214).
Regarding Claim 2, Herlihy teaches the invention as claimed and as discussed above. Herlihy further teaches (Figures 1-5) that said single bearing (44) includes a double row of balls (see Figures 2-3 and Paragraph 0025). Herlihy does not teach, as discussed so far, that the bearing is of the rolling element type and includes angular contact.
 Veil teaches (Figures 1-4) a bearing (120) is of the rolling element type and includes a  double row of balls and angular contact (Paragraph 0023).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Herlihy to have the bearing be of the rolling element type including a double row of balls and angular contact, as taught by Veil, in order to give the shaft good resistance to bending moments and to axial forces (see Paragraph 0008 of Veil.
It is additionally noted that a simple substitution of one known element (in this case, the bearing element as taught by Herlihy) for another (in this case, the bearing element as taught by Veil) to obtain predictable results (in this case, to support the gear wheel in the housing) was an obvious extension of prior art teachings, KSR, 550 U.S. at 418-421, 82 USPQ2d at 1396, MPEP 2141 III B. 

Claims 3, 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Herlihy et al. (US 2006/0107787) in view of Galivel (US 2013/0104681).
Regarding Claim 3, Herlihy teaches the invention as claimed and as discussed above. As discussed above, Herlihy teaches (Figures 1-5) a housing (the outer casing of the gear arrangement shown in Figures 1-2; annotated above) including means for fixing (annotated above) the accessory equipment (24) to the housing (the outer casing of the gear arrangement shown in Figures 1-2; annotated above) and for driving the accessory equipment (24) by the gear wheels (28, 26, 22) through openings in the housing (see Figures 2-3). Herlihy does not teach, as discussed so far, wherein said bearing for guiding the gear wheel is located on a side opposite the openings of the housing aligned with the axis A of the gear wheel.
Galivel teaches (Figures 1-4) a bearing (62) for guiding the gear wheel (toothed wheel 78 in Figure 3 or toothed wheel 88 in Figure 4) is located on a side opposite the openings of the housing (see the openings of the housing shown in Figures 3-4) aligned with the axis A of the gear wheel (78 or 88; see Figures 3-4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Herlihy to include the bearing for guiding the gear wheel to be located on the side opposite the openings of the housing aligned with the axis of the gear wheel, as taught by Galivel, in order to make space available along the shaft that can be used for mounting the bearing in register with the drive gearwheel (Paragraph 0040) such that the bearings are not overdimensioned (see Paragraphs 0034-0035 of Galivel). Additionally, it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).
Regarding Claim 9, Herlihy teaches the invention as claimed and as discussed above. Herlihy does not teach, as discussed so far, wherein the outer annular web has a non-planar shape.
Galivel teaches (Figures 1-4) an accessory gearbox (61) having a gear wheel (78) supported by a bearing (62) that comprises a fixed ring (76) radially outer with respect to an axis A of rotation of the wheel (see Figures 3-4) and mounted in a bore (within cylindrical endpiece 78 shown in Figure 3 or within endpiece 86 shown in Figure 4) of a housing (34, 36), and a movable ring (74) radially inner with respect to the axis A (see Figures 3-4) and mounted on a body (at 72) of the wheel (toothed wheel 78 or toothed wheel 88; see Figures 3-4 and Paragraph 0040-0041), said bearing (62) being spaced apart axially (see annotated figures below) from a plane perpendicular to the axis A of the wheel (toothed wheel 78 or toothed wheel 88; see Figures 3-4) and passing through the inner periphery of the web (at 82, 84 of Figure 3 or at 90, 92 of Figure 4) of this wheel (toothed wheel 78 in Figure 3 or toothed wheel 88 in Figure 4), wherein the outer annular web (at 82, 84 of Figure 3 or at 90, 92 of Figure 4) has a non-planar shape (see Figures 3 and 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Herlihy to include the web having a non-planar shape, as taught by Galivel, in order to make space available along the shaft that can be used for mounting the bearing in register with the drive gearwheel (Paragraph 0040) such that the bearings are not overdimensioned (see Paragraphs 0034-0035 of Galivel).

    PNG
    media_image5.png
    814
    767
    media_image5.png
    Greyscale

Regarding Claim 13, Herlihy teaches the invention as claimed and as discussed above. Herlihy does not teach wherein the tubular body of the wheel extends axially only on one side of the web, on the side opposite the opening.
Galivel teaches (Figures 1-4) an accessory gearbox (61) having a gear wheel (78, 88) including a tubular body (64) and supported by a bearing (62) that comprises a fixed ring (76) radially outer with respect to an axis A of rotation of the wheel (see Figures 3-4) and mounted in a bore (within cylindrical endpiece 78 shown in Figure 3 or within endpiece 86 shown in Figure 4) of a housing (34, 36), and a movable ring (74) radially inner with respect to the axis A (see Figures 3-4), said bearing (62) being spaced apart axially (see annotated figures above) from a plane perpendicular to the axis A of the wheel (toothed wheel 78 or toothed wheel 88; see Figures 3-4) and passing through the inner periphery of the web (at 82, 84 of Figure 3 or at 90, 92 of Figure 4) of this wheel (toothed wheel 78 in Figure 3 or toothed wheel 88 in Figure 4). Galivel further teaches (Figures 1-4) wherein the tubular body (64) of the wheel (88) extends axially on only one side (see Figure 4) of the web (at 90, 92), on the side opposite an opening (the opening at wall 36, which is opposite 34; see Figures 3-4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Herlihy to have the tubular body of the wheel extend axially only on one side of the web, on the side opposite an opening, as taught by Galivel, in order to make space available along the shaft that can be used for mounting the bearing in register with the drive gearwheel (Paragraph 0040) such that the bearings are not overdimensioned (see Paragraphs 0034-0035 of Galivel).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Herlihy et al. (US 2006/0107787) in view of Katayama (US 4,302,984).
Regarding Claim 5, Herlihy in view of Galivel teaches the invention as claimed and as discussed above. Herlihy does not teach, as discussed so far, wherein said inner splines are traversed by said plane.
Katayama teaches (Figures 1-3) a geared transmission assembly (see Figure 1) including a gearwheel (7) having a tubular body (see Figure 1), wherein the tubular body (the inner portion of 7 – see Figure 1) is provided with inner splines (see Figure 1 and Column 2, lines 35-38). Katayama further teaches (Figures 1-3) a geared transmission assembly (see Figure 1) including a gearwheel (7) having a tubular body (see Figure 1), wherein the body (the inner portion of 7 – see Figure 1) is provided with inner splines (see Figure 1 and Column 2, lines 35-38), wherein the inner splines (see Figures 1 and Column 2, lines 35-38) are traversed by a plane perpendicular to an axis of rotation of the wheel and passing through an inner periphery of the web of the wheel (see Figure 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Herlihy to have the tubular body be provided with inner splines, wherein the inner splines are traversed by a plane passing through a periphery of the outer annular web, as taught by Katayama, in order to attach the gear with the inner shaft (see Column 2, lines 35-38 of Katayama). Additionally, it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Herlihy et al. (US  2006/0107787) in view of Maresko (US 4,844,202).
Regarding Claim 12, Herlihy teaches the invention as claimed and as discussed above. Herlihy does not teach wherein a portion of the body, located on a side of the opening comprises inner splines and is surrounded by a sealing ring mounted in the opening.
Maresko teaches (Figures 1-10) gear wheel (304) having a tubular body (302) mounted in a housing (300) having an opening (see Figure 10), wherein a portion of the body (302), located on the side of the opening (shown at the left side of Figure 10) comprises inner splines (310) and is surrounded by a sealing ring (312 or 340) mounted in the opening (the opening at the left side of Figure 10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Herlihy to have the portion of the body, located on the side of the opening comprises inner splines and is surrounded by a sealing ring mounted in the opening, as taught by Maresko, in order to make a fluid-tight seal with the connecting drive shaft (see Column 7, lines 20-25 of Maresko).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. However, to the extent possible, Applicant’s arguments have been addressed in the body of the rejection above, at the appropriate locations.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS P BURKE/Primary Examiner, Art Unit 3741